Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/08/2021.
Applicant’s election without traverse of the election/restriction requirement in the reply filed on 1/08/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 10, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (Im) (US 2007/0100501) in view of Doughty et al. (Doughty) (US 2016/0279808), and further in view of Nakamoto et al. (Nakamoto) (US Pat. No. 7,446,813).
Regarding claims 1 and 10, Im discloses a cleaning robot (100, 210), comprising:
a housing (FIG. 2, camera 210 has a housing);
a camera, rotationally connected to the housing ([0023], the camera is connected at a front upper side of the robot housing);
a power component mounted on the housing, wherein the power component comprises a motor ([0041], a motor is used for rotating the camera), wherein the motor is configured to drive the camera to rotate around a rotation axis (FIG. 4A and 4B, S502, S503, [0036]-[0038], the camera rotates side to side and up and down);
a communication module configured to receive a control signal, the control signal for controlling the a rotation of the camera ([0038],  a control signal is transmitted and received for controlling the rotation of the camera); and
a controller configured to control the camera to rotate around the rotation axis according to the control signal received from the electronic device ([0038],  a control signal is transmitted and received for controlling the rotation of the camera).
Im is silent about a host circuit board, the host circuit board comprising: a communication module configured to receive, over a wireless link, a control signal from an electronic device, the control signal being generated by the electronic device according to a user input for controlling the a rotation of the camera; and a motor and a gear set and is connected to the camera via the gear set, wherein the motor is configured to drive the camera to rotate around a rotation axis through a center of the gear set.
Doughty from the same or similar field of endeavor discloses a host circuit board (175, 190), the host circuit board comprising: a communication module configured to receive, over a wireless link, a control signal from an electronic device, the control signal being generated by the electronic device according to a user input for controlling the a rotation of the camera ([0066], a remote user device is used to control rotation of the camera).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Doughty into the teachings of Im for allowing remote control of the camera device.
Im in view of Doughty is silent about a motor and a gear set and is connected to the camera via the gear set, wherein the motor is configured to drive the camera to rotate around a rotation axis through a center of the gear set.
Nakamoto from the same or similar field of endeavor discloses a motor and a gear set and is connected to the camera via the gear set, wherein the motor is configured to drive the camera to rotate around a rotation axis through a center of the gear set (Claim 1, FIG. 3, the camera 12 rotates around the rotation axis 6a of gear 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nakamoto into the teachings of Im in view of Doughty for allowing more precise control of the rotation of the camera.
claims 2 and 11, Im discloses wherein the camera is at least partially accommodated within the housing, and exposed through the housing (FIG. 2, the camera is not visible from the outside of the robot cleaner).
Regarding claims 7 and 16, Im in view of Doughty in view of Nakamoto further discloses a motor fixing mechanism fixed on the housing, wherein the motor is fixed on the motor fixing mechanism (Nakamoto: FIG. 3, motor 6 is fixed to the housing via body fixed member 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nakamoto into the teachings of Im in view of Doughty for securing the motor in place

Claims 3-6, 9, 12-15, and  18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (Im) (US 2007/0100501) in view of Doughty et al. (Doughty) (US 2016/0279808), in view of Nakamoto et al. (Nakamoto) (US Pat. No. 7,446,813), and further in view of Lee et al. (Lee) (US 2006/0095158).
Regarding claims 3, 4, 12, and 13, Im in view of Doughty in Nakamoto the cleaning robot according to claim 2 (See claim 2 above).
Im in view of Doughty in Nakamoto is silent about wherein the housing defines a through-hole, and the camera is exposed through the through-hole; and a light-transmitting coverplate for covering the through-hole.
Lee from the same or similar field of endeavor discloses wherein the housing defines a through-hole, and the camera is exposed through the through-hole (14); and a light-transmitting coverplate (12a) for covering the through-hole (see FIG. 2).
Im in view of Doughty in Nakamoto for protecting the camera.
Regarding claims 5 and 14, Im discloses a bracket (Fig. 4b) rotationally connected to the housing ([0023], the camera is connected at a front upper side of the robot housing), wherein the camera is fixed onto the bracket (FIG. 4b), and the gear set is connected to the bracket (Lee: Fig. 2, gear 9a is attached to bracket 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee into the teachings of Im in view of Doughty in Nakamoto for securing the gear in place.
Regarding claims 6 and 15, Im in view of Doughty discloses a mounting base (Im: 401) and a circuit board stacked below the mounting base (Doughty: circuit board, 175, 190 mounted below base supporting the camera 133), the camera being fixed to the bracket through the mounting base (FIG. 4b, the camera is attached to the base via mount 401).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Doughty into the teachings of Im for allowing remote control signals to be transmitted to the camera device.
Regarding claims 9 and 18, Im in view of Doughty in Nakamoto discloses the cleaning robot according to claim 1 (see claim 1 above).
Im in view of Doughty in Nakamoto is silent about wherein the electronic device is a smartphone associated with a user, and wherein: the communication module is further configured to receive an instruction to associate the robot cleaner with the smart phone; and the 
Lee from the same or similar field of endeavor discloses wherein the electronic device is a smartphone associated with a user (FIG. 1, [0015], a connection between a smart phone and the cleaning robot is established for control of the robot via the smart phone), and wherein: the communication module is further configured to receive an instruction to associate the robot cleaner with the smart phone ([0041], a request to connect the phone to the robot using a user name and password is received); and the control module is further configured to associate the robot cleaner with the smart phone to enable the user to control robot cleaner (FIG. 1, [0015], a connection between a smart phone and the cleaning robot is established for control of the robot via the smart phone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee into the teachings of Im in view of Doughty in Nakamoto for allowing remote control of the robot device.

Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.